Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 1 of 19 - Page ID#: 854




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                  AT PIKEVILLE

 CIVIL ACTION NO. 19-81-DLB-EBA

 COMPREHENSIVE PHARMACY SERVICES, LLC                                            PLAINTIFF


 v.                      MEMORANDUM OPINION AND ORDER


 HIGHLANDS HOSPITAL CORPORATION, et al.                                     DEFENDANTS

                        * *   * *   * *   * *       * *   * *   * *   * *
        This matter is before the Court on Plaintiff’s Motion for Partial Summary Judgment

 (Doc. # 30), which has been fully briefed (Docs. # 35 and # 38) and is now ripe for the

 Court’s review. For the reasons stated herein, Plaintiff’s Motion is granted.

 I.    FACTUAL AND PROCEDURAL BACKGROUND

        This case arises out of a contract between Plaintiff, Comprehensive Pharmacy

 Services, LLC (“Comprehensive Pharmacy”),1 and Defendant, Highlands Hospital

 Corporation d/b/a Highlands Regional Medical Center (“Highlands Hospital”). (Doc. # 30-

 1). Pursuant to a Pharmacy Services Agreement (the “Agreement”), Comprehensive

 Pharmacy agreed to manage the pharmacy facilities of Highlands Hospital, supplying

 employees and otherwise managing the pharmacy operations for the Hospital in

 exchange for a monthly fee of $101,550, to be increased annually. (Id.). The Agreement,

 entered on May 23, 2012, was for a three-year term, ending on May 31, 2015. (Id. at 6).

 The parties later entered into a First Supplement extending the relationship through May


 1       By Agreed Order, Plaintiff Comprehensive Pharmacy Services, LLC was substituted for
 the former Plaintiff, Pharmacy Systems, Inc., due to a merger. (Doc. # 43).

                                                1
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 2 of 19 - Page ID#: 855




 31, 2018, (id. at 15), and a Third Supplement2 extending the Agreement through May 31,

 2019, (id. at 17). Relevant to Plaintiff’s breach of contract claim, the Third Supplement,

 effective November 1, 2017, contained an automatic renewal provision, which provided

 as follows:

        Term of Agreement. The Term of the Agreement shall be extended
        through May 31, 2019, and thereafter shall be automatically renewed for
        successive periods of three (3) years each unless either party gives the
        other party notice of termination at least ninety (90) days prior to May 31,
        2019, or any subsequent renewal term, as the case may be.

 (Id. at 17). Further, the Agreement specifies that “[a]ll notices . . . required or desired to

 be given to either party under this agreement shall be given in writing.” (Id. at 7).

        In September 2017, prior to entry of the Third Supplement, Highlands Hospital

 publicly announced its plans to merge with Defendant Appalachian Regional Healthcare,

 Inc. (“ARH”). (Doc. # 30-2). In April 2019, Highlands Hospital entered into an Asset

 Purchase Agreement with Defendant ARH Tug Valley Health Services, Inc. (“Tug

 Valley”).3 (Doc. # 30-4). In addition, Highlands Hospital and Tug Valley entered a Side

 Letter Agreement and an Assignment and Assumption Agreement in July 2019. (Docs.

 # 30-5 and 30-6).

        In a letter dated May 21, 2019, Highlands Hospital informed Comprehensive

 Pharmacy of its intent to terminate the Pharmacy Services Agreement with termination

 effective on August 1, 2019, the date of the anticipated sale of Highlands Hospital to ARH.

 (Doc. # 30-7). The parties do not dispute that this written notice was untimely under the

 terms of the automatic renewal provision, which required that “notice of termination [be


 2      The parties also agreed to a Second Supplement regarding the supply of additional staff.
 (Doc. # 30-1 at 16).
 3      Tug Valley is a wholly owned subsidiary of ARH. (Doc. # 1 ¶ 5).

                                               2
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 3 of 19 - Page ID#: 856




 provided] at least ninety (90) days prior to May 31, 2019, or any subsequent renewal

 term.” (Docs. # 30 at 3, 35 at 7-8, and 30-1 at 17). Ninety days prior to May 31, 2019

 would have been March 2, 2019. Thus, according to Plaintiff, without timely notice, the

 automatic renewal provision was triggered, renewing the Agreement for a new three-year

 term. (Doc. # 30 at 3). By discontinuing their obligations under the Agreement and

 preventing Plaintiff from further performance under the Agreement as of August 1, 2019,

 Highlands Hospital allegedly breached the Agreement, resulting in damages to

 Comprehensive Pharmacy in the amount of $1,199,863.17 based on Plaintiff’s projected

 profits for the remainder of the renewed, three-year term, as well as wages paid to

 Comprehensive Pharmacy employees through the term of their employment agreements.

 (Id. at 3-4).

        In its Complaint, Plaintiff alleges several claims including breach of contract

 against Highlands Hospital, ARH, and Tug Valley, (Counts I and II) (Doc. # 1 ¶¶ 50-69),

 successor liability against ARH and Tug Valley (Count III) (id. ¶¶ 70-82), intentional and

 tortious interference with a contract against ARH and Tug Valley, (Counts IV and V) (id.

 ¶¶ 83-98), intentional interference with contractual performance against ARH and Tug

 Valley, (Count VI) (id. ¶¶ 99-104), and breach of implied duty to act in good faith against

 Highlands Hospital, ARH, and Tug Valley, (Count VII) (id. ¶¶ 105-109). Plaintiff seeks

 both declaratory relief, (Count VIII), and damages. (Id. at 15-18).4

        Plaintiff now moves for summary judgment with respect to its breach of contract

 claims asserted against Highlands Hospital and against Tug Valley, which allegedly

 assumed liability for Highlands’ breach of the Agreement. (Doc. # 30 at 1).


 4        By way of an Agreed Order of Partial Dismissal, Plaintiff dismissed its claims of intentional
 interference with its employment agreements. (Doc. # 40).

                                                   3
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 4 of 19 - Page ID#: 857




 II.    ANALYSIS

        A.     Standard of Review

        Summary judgment is appropriate when the record reveals “that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists where “the evidence

 is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The “moving party bears the burden of

 showing the absence of any genuine issues of material fact.” Sigler v. Am. Honda Motor

 Co., 532 F.3d 469, 483 (6th Cir. 2008). Once a party files a properly-supported motion

 for summary judgment, by either affirmatively negating an essential element of the non-

 moving party’s claim or establishing an affirmative defense, “the adverse party must set

 forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at

 250 (internal quotation marks omitted). However, “[t]he mere existence of a scintilla of

 evidence in support of the [non-moving party’s] position will be insufficient.” Id. at 252.

        The Court must “accept [the non-moving party’s] evidence as true and draw all

 reasonable inferences in his favor.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th

 Cir. 2014) (citing Anderson, 477 U.S. at 255). The Court may not “make credibility

 determinations” or “weigh the evidence when determining whether an issue of fact

 remains for trial.” Id. (citing Logan v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001)).

 “The ultimate question is ‘whether the evidence presents a sufficient disagreement to

 require submission to a jury or whether it is so one-sided that one party must prevail as a

 matter of law.’” Back v. Nestle USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting

 Anderson, 477 U.S. at 251-52). If there is a dispute over facts that might affect the



                                              4
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 5 of 19 - Page ID#: 858




 outcome of the case under governing law, the entry of summary judgment is precluded.

 Anderson, 477 U.S. at 248.

               1.     Breach

        Plaintiff seeks summary judgment on its breach of contract claims asserted against

 Highlands Hospital and Tug Valley. (Doc. # 30 at 5-8). Plaintiff’s breach of contract

 claims are based on Highlands Hospital’s failure to provide timely notice of termination

 under the automatic renewal provision contained in the Third Supplement to the

 Agreement. (Id. at 7-8). According to Plaintiff, the Agreement automatically renewed for

 a new, three-year term and Highlands Hospital breached the Agreement by subsequently

 preventing Plaintiff from continuing to provide pharmacy services under the Agreement

 and by Highlands’ discontinuation of their monthly payments and other obligations under

 the Agreement. (Docs. # 30 at 5-8 and 30-3 ¶ 8). As noted above, Plaintiff seeks

 damages consisting of lost profits for the remainder of the renewed three-year term and

 costs Plaintiff expended to fulfill its existing employee contracts. (Doc. # 30 at 3-4).

        To succeed on a breach of contract claim, a plaintiff must demonstrate the

 existence of a contract, breach of that contract, and damages resulting from the breach.

 Metro Louisville/Jefferson Cnty. Gov’t v. Abma, 326 S.W.3d 1, 8 (Ky. Ct. App. 2009).

 When a contract is unambiguous, meaning it is not subject to multiple, reasonable

 interpretations, it “must be enforced according to its terms.” Big Sandy Co., L.P. v. EQT

 Gatherings, LLC, 545 S.W.3d 842, 844-45 (Ky. 2018) (quoting Bd. of Trs. of Ky. Sch. Bds.

 Ins. Tr. v. Pope, 528 S.W.3d 901, 906 (Ky. 2017)); see also Frear v. P.T.A. Indus., Inc.,

 103 S.W.3d 99, 106 (Ky. 2003) (“[I]n the absence of ambiguity a written instrument will




                                               5
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 6 of 19 - Page ID#: 859




 be enforced strictly according to its terms[.]” (quoting O’Bryan v. Massey-Ferguson, Inc.,

 413 S.W.2d 891, 893 (Ky. 1966))).

        For the reasons stated below, the Court finds find no dispute of material fact

 regarding whether Highlands Hospital breached its Agreement with Comprehensive

 Pharmacy. The parties do not dispute the existence of the Agreement, nor do they

 contend that any aspect of the Agreement is ambiguous. The plain language of the

 automatic renewal provision states that the term of the Agreement shall be “extended

 through May 31, 2019, and thereafter shall be automatically renewed for successive

 periods of three (3) years each unless either party gives the other party notice of

 termination at least ninety (90) days prior to May 31, 2019.” (Doc. # 30-1 at 17). The

 Agreement also specifies that all notices “shall be given in writing.” (Id. at 7).

        Importantly, Defendants do not contest that Highlands Hospital did not provide

 written notice of termination by the March 2, 2019 deadline (90 days prior to May 31,

 2019), nor do Defendants dispute that Highlands’ written notice of termination provided

 on May 21, 2019 was untimely under the terms of the automatic renewal provision. (Docs.

 # 30 at 3 and 35 at 7-8). When the deadline to provide notice of termination passed, the

 Agreement automatically renewed for a new, three-year term. See Distillery Rectifying &

 Wine Workers Int’l Union of Am. v. Brown-Forman Distillers Corp., 213 S.W.2d 610, 613-

 14 (Ky. 1948). Further, Defendants do not dispute that as of August 1, 2019, Highlands

 Hospital unilaterally discontinued its obligations under the Agreement and prevented

 Plaintiff from further performance. (See generally Doc. # 35). Thus, Highlands Hospital

 breached the Agreement by unilaterally terminating the Agreement after the deadline to




                                               6
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 7 of 19 - Page ID#: 860




 provide notice of termination had passed, and the Agreement had automatically renewed

 for a new three-year period.

        Although Defendants do not dispute the facts discussed above, Defendants argue

 that “[b]efore recovering any lost profits on its breach of contract claim, [Plaintiff] must

 prove that it was actually prejudiced by [Highlands Hospital’s] late written notice.” (Doc.

 # 35 at 7). In other words, Defendants assert that Plaintiff must show it was prejudiced

 by receiving notice of Defendants’ intent to terminate the Agreement on May 21, 2019

 rather than by March 2, 2019—the deadline to provide notice of termination under the

 Agreement. However, Kentucky law does not require that Plaintiff make this additional

 showing of prejudice. In the context of liability insurance contracts, the Supreme Court

 of Kentucky has found that when a claimant has failed to give timely notice of a loss to

 his insurance carrier, the insurance carrier is not automatically absolved of its duty to

 cover the claim unless the carrier can demonstrate that that it was prejudiced by the delay.

 Jones v. Bituminous Cas. Corp., 821 S.W.2d 798, 801-803 (Ky. 1991). Defendants’

 attempt to extend this principle beyond the insurance context is not persuasive.

        None of the four reasons for the prejudice requirement articulated in Jones apply

 in this case. In Jones, the court first reasoned that standard form insurance agreements

 are generally “contracts of adhesions,” as they are not negotiated, and that “[a]bsent

 language in the contract clearly spelling out the meaning and parameters of prompt notice

 and automatic forfeiture consequences” such agreements contain a latent ambiguity that

 should be construed in the insured’s favor. Id. at 801-02. The Agreement for the provision

 of pharmacy services between Comprehensive Pharmacy and Highlands Hospital is one

 that was negotiated between two sophisticated parties. In addition, the Third Supplement



                                              7
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 8 of 19 - Page ID#: 861




 unambiguously puts both parties on alert that the Agreement “shall be automatically

 renewed for successive periods of three (3) years each unless either party gives the other

 party notice of termination at least ninety (90) days prior to May 31, 2019.” (Doc. # 30-1

 at 17) (emphasis added). Thus, unlike the contract in Jones which merely required

 “prompt” notification of a loss, the Agreement at issue here expressly noted the automatic

 nature of the renewal and provided a specific deadline by which notice must be provided

 by either side.

        Second, Jones reasoned that “the doctrine of reasonable expectations” counsels

 in favor of a prejudice requirement because “the insured is entitled to all the coverage he

 may reasonably expect to be provided under the policy,” such that “[o]nly an

 unequivocally conspicuous, plain and clear manifestation of the company’s intent to

 exclude coverage will defeat that expectation.” 821 S.W.2d at 802. Yet, in this case,

 Highlands Hospital could not reasonably expect to have the ability to unilaterally terminate

 the Agreement after missing the termination deadline given both the conspicuous nature

 of the automatic renewal provision (agreed to in a stand alone supplement) and the

 provision’s unambiguous spelling out of the consequence of missing the deadline—

 automatic renewal. (Doc. # 30-1 at 17). Likewise, it was reasonable for Plaintiff to

 assume that Highlands Hospital assented to the renewal when no written notice of

 termination was received by the deadline. See Distillery Rectifying, 213 S.W.2d at 613.

        The third rationale from Jones obviously does not apply here. The Jones court

 further reasoned that because state law required the public liability insurance policy at

 issue, the court should consider “the reasonableness of the [notice] condition as a

 limitation on public policy as opposed to one of strict contract considerations between



                                              8
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 9 of 19 - Page ID#: 862




 private parties where no public interest is involved.” 821 S.W.2d at 802. The final

 rationale from Jones is equally inapplicable. As a fourth reason in support of applying a

 prejudice requirement, the court in Jones explained that because the claimant had been

 paying premiums with the expectation of coverage, “in the absence of prejudice a strict

 forfeiture clause simply provides the insurance company with a windfall.” Id. Defendants

 allege that strictly applying the automatic renewal provision without requiring a showing

 of prejudice would similarly result in a windfall to Plaintiff. (Doc. # 35 at 7-8). However,

 Highlands Hospital was aware of the risk of providing late notice of termination—a

 provision that applied equally to both parties—at the time it agreed to the Third

 Supplement. Thus, enforcing the terms of the Agreement here does not inequitably shift

 the risks taken on by either party and merely holds the parties to the bargain they agreed

 upon.    See Ashland Hosp. Corp. v. RLI Ins. Co., No. 13-143-DLB-EBA, 2015 WL

 1223675, at *12 (E.D. Ky. Mar. 17, 2015), aff’d, 632 F. App’x 271 (6th Cir. 2016).

         Defendants point to one case, Appalachian Regional Healthcare, Inc. v. U.S.

 Nursing Corp., No. 7:14-122-KKC-EBA, 2018 WL 2088869 (E.D. Ky. May 4, 2018),

 applying the notice-prejudice requirement outside the insurance context in support of their

 argument that the principle should be extended to the instant case. (Doc. # 35 at 7).

 Appalachian Regional is clearly distinguishable from the situation here.         That case

 involved the defendant, U.S. Nursing’s, agreement to indemnify and defend the plaintiff,

 Appalachian Regional Healthcare, for the negligence or intentional acts or omissions of

 its employees. 2018 WL 2088869, at *3, *7. U.S. Nursing “argue[d] that its obligation to

 defendant Appalachian was never triggered because Appalachian did not ‘tender a

 request for defense’” or “otherwise notify U.S. Nursing” of a pending lawsuit against it. Id.



                                              9
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 10 of 19 - Page ID#: 863




  The court found that a showing of prejudice was necessary as it saw “no reason U.S.

  Nursing would not have an insurer’s obligation to prove prejudice from Appalachian’s

  failure to tender its defense.” Id. at *9. As the court acknowledged, the agreement to

  defend/indemnify was analogous to an insurance contract, with U.S. Nursing agreeing in

  advance to defend the plaintiff in certain, future lawsuits. Id. Further, there was no

  express notice requirement in the agreement at issue. Id. Accordingly, the facts in

  Appalachian differ significantly from those presented here, where the Court is examining

  an agreement for the provision of pharmacy services in exchange for a fee—nothing

  remotely similar to an insurance or indemnity agreement—which contained an express

  and definitive notice requirement.

         Furthermore, courts have declined to apply the notice-prejudice requirement

  defined in Jones even to cases involving certain types of insurance contracts where the

  rationale from Jones would be inapplicable. See, e.g., Ashland Hosp. Corp., 2015 WL

  1223675, at *11-12 (declining to extend notice-prejudice requirement to a “claims-made-

  and-reported” insurance policy that had been negotiated between two sophisticated

  parties and included an express notice requirement as a condition precedent); Stacy v.

  Appalachian Reg’l Healthcare, Inc., 259 F. Supp. 3d 644, 653-54 (E.D. Ky. 2017)

  (“Kentucky’s notice-prejudice rule applies in a specific and limited set of circumstances—

  initial denials of claims for untimeliness under occurrence insurance policies.”) (collecting

  cases). Thus, for the reasons stated above, the Court declines to extend the notice-

  prejudice requirement to the parties’ Agreement for services that was negotiated between

  sophisticated parties and contained an express and well-defined notice requirement.




                                               10
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 11 of 19 - Page ID#: 864




         Plaintiff further argues that Defendant Tug Valley is also liable to Comprehensive

  Pharmacy for Highlands Hospital’s breach of the Agreement because Tug Valley

  assumed liability for the breach through its Asset Purchase Agreement, Side Letter

  Agreement, and Assignment and Assumption Agreement with Highlands Hospital. (Docs.

  # 30 at 10-11, 30-4, 30-5, and 30-6). In April 2019 Highlands Hospital entered into an

  Asset Purchase Agreement with Tug Valley involving the sale and transfer of its assets.

  (Doc. # 30-4). Subsequently, in July 2019, the parties entered a separate Side Letter

  Agreement which amended the “Assumed Liabilities” provision in the original Asset

  Purchase Agreement to include Tug Valley’s assumption of “all liabilities arising out of the

  termination or rejection of [Highlands Hospital’s] agreements, leases or instruments made

  at the request of [Tug Valley] . . . .” (Doc. # 30-5 at 10). According to Plaintiff, § 6.10 of

  the Asset Purchase Agreement required Highlands Hospital to terminate its Agreement

  with Comprehensive Pharmacy. (Doc. # 30 at 11, 30-4 §§ 1.2(c), 6.10, Schedule 1.1(b),

  and 30-5 at 10).

         Alternatively, Plaintiff alleges that a later Assignment and Assumption Agreement

  renders Tug Valley liable for the breach, as that Agreement states that “[t]he parties

  acknowledge that the Termination Liabilities constitute Assumed Liabilities for purposes

  of the Purchase Agreement” and that “[Tug Valley] assumes the Termination Liabilities

  and agrees to satisfy such liabilities upon such terms and conditions as it sees fit . . . .”

  (Doc. # 30-6 § 3). Defendants do not acknowledge either of these arguments in any way

  in their joint Response to Plaintiff’s Motion. (Doc. # 35). Accordingly, the Court treats

  Defendants’ lack of response as a concession of the validity of Plaintiff’s argument that

  Tug Valley assumed liability for Highlands’ breach. See United States v. Osborne, 807



                                               11
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 12 of 19 - Page ID#: 865




  F. App’x 511, 526 (6th Cir. 2020) (citing Hussam F. v. Sessions, 897 F.3d 707, 720 (6th

  Cir. 2018)); see also Reitz v. Ford Motor Co., No. 3:16-cv-765-CRS, 2019 WL 4675387,

  at *6 (W.D. Ky. Sept. 25, 2019). In sum, the Court finds no dispute of material fact

  regarding Highlands Hospitals’ breach of its Agreement with Comprehensive Pharmacy

  or Tug Valley’s assumption of liability for the breach.

                2.     Damages

         Having found that Highlands Hospital breached the Agreement, the next issue to

  consider is whether Plaintiff has demonstrated it suffered damages as a result of the

  breach and, if so, whether a dispute of fact remains concerning the amount of damages

  Plaintiff is entitled to recover. Under Kentucky law, “[i]n the case of a breach of contract,

  the goal of compensation is not the mere restoration to a former position, as in tort, but

  the awarding of a sum which is the equivalent of performance of the bargain—the attempt

  to place the plaintiff in the position he would be in if the contract had been fulfilled.” SEG

  Emps. Credit Union v. Scotts, 554 S.W.2d 402, 406-07 (Ky. Ct. App. 1977); see also

  Hogan v. Long, 922 S.W.2d 368, 371 (Ky. 1995) (“The measure of damages for breach

  of contract is ‘that sum which will put the injured party into the same position he would

  have been in had the contract been performed.’” (quoting Perkins Motors, Inc. v.

  Autotruck Fed. Credit Union, 607 S.W.2d 429, 430 (Ky. Ct. App. 1980))). This may

  include “lost profits, plus compensation for work already performed and expenses

  incurred.” Ford Contracting., Inc. v. Ky. Transp. Cabinet, 429 S.W.3d 397, 410-11 (Ky.

  Ct. App. 2014) (citing Ellis v. Knight, 382 S.W.2d 391, 393 (Ky. 1964)). Damages arising

  from a breach of contract must be proven with reasonable certainty, including loss of

  anticipated profits. Id.; see also Pauline’s Chicken Villa, Inc. v. KFC Corp., 701 S.W.2d



                                               12
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 13 of 19 - Page ID#: 866




  399, 401 (Ky. 1985); Insight Ky. Partners II, L.P v. Preferred Auto. Servs., Inc., 514

  S.W.3d 537, 553 (Ky. Ct. App. 2016). In other words, “there must be no lack of certainty

  on account of being too remote, conjectural, and speculative.” Insight Ky. Partners, 514

  S.W.3d at 553 (quoting Ky. Utilities Co. v. Warren Ellison Cafe, 21 S.W. 976, 978 (Ky.

  1929)).

           Plaintiff seeks damages in the form of lost profits for the remainder of the renewed

  three-year term.     Relying on an affidavit of Michael McCarrell, President and Chief

  Operating Officer of Comprehensive Pharmacy, Plaintiff asserts that its gross revenue for

  the remainder of the renewed contract term would have been $5,075,855.90. (Doc. # 30)

  (citing Doc. # 30-3 ¶ 9). Based on Plaintiff’s performance in 2016, 2017, and 2018, its

  projected profit (revenue minus the cost of performance) during that period amounts to

  $1,105,499.78. (Doc. # 30-3 ¶¶ 9-13). Plaintiff also seeks damages for the amount paid

  by Comprehensive Pharmacy to its employees, who were prevented from continuing to

  staff Highlands Hospital as a result of the breach, through the end of their employment

  contracts—totaling the additional amount of $94,363.39. (Id. at ¶¶ 10, 14-15). Thus, the

  total Plaintiff seeks for Highlands Hospital’s breach of the Agreement is $1,199,863.17.

  (Id.).

           Defendants do not take issue with Plaintiff’s calculation of anticipated lost profit,

  nor do they challenge Plaintiff’s request for the expenses it paid to fulfill its existing

  employment agreements. However, Defendants do set forth two arguments challenging

  Plaintiff’s entitlement to its asserted damages. First, Defendants argue that Plaintiff’s

  damages should be limited to those arising from the late notice only—i.e., damages it

  suffered as a result of receiving notice on May 21, 2019 as opposed to by the termination



                                                13
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 14 of 19 - Page ID#: 867




  deadline of March 2, 2019. (Doc. # 35 at 9-12). Second, Defendants claim that Plaintiff

  failed to take reasonable steps to mitigate damages arising from Highlands Hospital’s

  breach. (Id. at 12-13).

         Defendant’s first argument—that Plaintiff’s damages are limited to those arising

  from Highlands’ late notice—relies upon a line of cases establishing an exception to the

  general rule under Kentucky law that a non-breaching party is entitled to damages

  “sufficient to place that party in the position he would enjoy if the contract had been

  fulfilled.” (Id. at 9) (quoting Ashland, Inc. v. Windward Petroleum, No. 04-554-JBC, 2006

  WL 1913364, at *5 (E.D. Ky. July 11, 2006)). The exception is as follows: “[w]hen . . . it

  is the failure to give reasonable notice of termination rather than the termination itself

  which constitutes a breach of contract, the damages must be limited to that failure.”

  Ashland, Inc., 2006 WL 1913364, at *5 (citing Pharo Distrib. Co. v. Stahl, 782 S.W.2d

  635, 639 (Ky. Ct. App. 1989)). In that situation, “[t]he damages must not reflect the loss

  of a contract or discontinuance of a business relationship but must be limited to those

  elements directly relating to the lack of notice and the lost opportunity for a plaintiff to ‘put

  his house in order.’” Id. (quoting Pharo Distrib. Co., 782 S.W.2d at 639); see also O’Hara

  v. Graham, 166 S.W. 233 (Ky. 1914).

         However, Plaintiff is not alleging that Highlands Hospital breached the Agreement

  by providing delayed notice.        Rather, Plaintiff is seeking damages resulting from

  Highlands’ termination of the Agreement after it had been renewed for a three-year

  period. (Doc. # 1 ¶¶ 50-69). The significance of Highlands Hospitals’ failure to provide

  written notice by March 2, 2019 (ninety days prior to the end of the term, May 31, 2019),

  is that, at that time, the Agreement was renewed for a three-year period—through May



                                                 14
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 15 of 19 - Page ID#: 868




  21, 2022. See Distillery Rectifying, 213 S.W.2d at 613. Thus, by ceasing performance

  under the Agreement in August 2019, Highlands Hospital reneged on its obligation to pay

  Comprehensive Pharmacy a monthly fee in exchange for pharmacy services for the

  remainder of that new, three-year contract term. That Highlands provided advance notice

  of its intention to breach the Agreement in late May of 2019 does not alter the nature of

  the breach.

         The cases Defendants cite for the proposition that Plaintiff’s damages should be

  limited to the damages arising from the delayed notice of termination are inapposite.

  These cases all involved open-ended contracts that either party could terminate at any

  time so long as they provided advance notice. See Ashland, Inc., 2006 WL 1913364, at

  *1 (agreements at issue “were terminable by either party, with or without cause, at any

  time upon ninety (90) days’ written notice); Pharo Distrib. Co., 782 S.W.2d at 638 (noting

  that “the right to terminate is inherent in the nature of the [at-will] contract” such that “it is

  the failure to give reasonable notice before the termination that constitutes breach”);

  O’Hara, 166 S.W. at 233 (contract at issue was “to continue until terminated by either of

  the parties thereto giving to the other 90 days’ notice of his intention to terminate the

  same”). Thus, unlike open-ended contracts where “the right to terminate” at any given

  time is “inherent in the nature” of the contract, Pharo Distrib. Co., 782 S.W.2d at 638, the

  Agreement at issue here was for a three-year term with either side having the right to

  terminate by providing notice ninety days prior to the end of a given term. This limited

  right to terminate gave each side the expectation that once the ninety-day notice period

  had passed, the Agreement would persist for a subsequent three-year term. Accordingly,

  as discussed at length above, once March 2, 2019 came and went with neither party



                                                 15
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 16 of 19 - Page ID#: 869




  providing written notice of termination, assent to renewal was assumed. See Distillery

  Rectifying, 213 S.W.2d at 613.      Thus, Plaintiff’s damages flowing from Highlands

  Hospital’s subsequent, unilateral termination, effective August 1, 2019, properly include

  Plaintiff’s anticipated profits for the remainder of the renewed three-year term. See

  Taurus Capital Mgmt., LLC v. Jetz Laundry Sys., Inc., No. 2015-CA-1700-MR, 2017 WL

  2392517, at *6 (Ky. Ct. App. June 2, 2017) (finding that damages from breach included

  lost rental income for full seven-year lease term, as the lease had automatically renewed

  for a new, seven-year period prior to the breach).

        Defendant also argues that Plaintiff has not adequately demonstrated an effort to

  mitigate damages, or that minimally, a dispute of material fact remains concerning

  whether Plaintiff took reasonable steps to mitigate damages. (Doc. # 35 at 12-13). It is

  well established under Kentucky law that “[a] party claiming damages for breach of

  contract is obligated to use reasonable efforts to mitigate his damages.” Jones v. Marquis

  Terminal, Inc., 454 S.W.3d 849, 852 (Ky. Ct. App. 2014). The non-breaching party

  “cannot stand idly by and permit the loss to accrue or increase, then hold him who

  breached it liable for the loss which he might have prevented by the use of reasonable

  efforts, expense, and diligence to prevent, or arrest, the loss.” Sam Stathis & Celebrity

  Farms v. Lexington Selected Yearling Sales Co., Nos. 2019-CA-275 and 2019-CA-370,

  2020 WL 3401184, at *5 (Ky. Ct. App. June 19, 2020) (quoting U.S. Bond & Mortg. Corp.

  v. Berry, 61 S.W.2d 293, 298 (Ky. 1933)). Yet, such efforts “need not be unduly risky,

  expensive, burdensome, or humiliating.” Jones, 454 S.W.3d at 852. The breaching party

  bears the burden of demonstrating that the non-breaching party failed to adequately

  mitigate damages. Id.



                                             16
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 17 of 19 - Page ID#: 870




         Michael McCarrell, President and Chief Operating Officer of Comprehensive

  Pharmacy, stated in his affidavit that Plaintiff “is always engaged in marketing and

  business development efforts” and that when it became apparent Highlands Hospital

  planned to breach the Agreement, Plaintiff “made a specific effort to market its services

  to ARH’s various facilities.” (Doc. # 30-3 ¶¶ 16-17). McCarrell also testified in his

  deposition that Highlands Hospital is “constantly marketing the entire country for new

  business.” (Doc. # 38-1 at 9-10). Defendants argue in their Response brief that “[Plaintiff]

  has not identified any steps it took to mitigate its damages” including “enhanced or

  particularized [marketing] efforts after” the breach.    (Doc. # 35 at 13).     Yet, these

  statements are not supported by the record, which demonstrates that Plaintiff continued

  to engage in its usual marketing campaigns and tried to re-negotiate its contract with ARH

  in light of the merger and pending loss of Highlands Hospital’s business. In addition,

  Defendants do not identify any additional steps, in particular, that Highlands could have

  taken. The law requires only “reasonable” steps to mitigate damages; it does not require

  “enhanced or particularized” efforts. Jones, 454 S.W.3d at 852. Moreover, “an injured

  party’s ‘duty to minimize the damages d[oes] not require [the plaintiff] to go so far as to

  make a new contract’ with the breaching party.” Branch Banking & Tr. Co. v. Pac. Life

  Ins. Co., 645 F. App’x 387, 392 (6th Cir. 2016) (alteration in original) (quoting Ten Broeck

  Tyre Co. v. Rubber Trading Co., 217 S.W. 345, 346 (Ky. 1919)).

         Thus, Defendants’ conclusory suggestion that Plaintiff could have done more to

  mitigate its damages is inadequate to create a genuine dispute of fact regarding the

  reasonableness of Plaintiff’s mitigation efforts. See, e.g., Fifth Third Bank v. Waxman,

  726 F. Supp. 2d 742, 751 (E.D. Ky. 2010) (granting partial summary judgment where the



                                              17
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 18 of 19 - Page ID#: 871




  defendant “presented no evidence of ‘reasonable’ steps that [the plaintiff] should have

  taken but failed to take in mitigation of its damages”). Based on the record presented, no

  reasonable jury could find that Plaintiff failed to make reasonable mitigation efforts to limit

  damages from the breach.

            Plaintiff has demonstrated that Highlands Hospital breached the Agreement

  resulting in lost profits and other expenses, and the Court finds no dispute of material fact

  related to either the breach or damages. Thus, Plaintiff is entitled to summary judgment

  regarding its breach of contract claims against Defendants Highlands Hospital and Tug

  Valley.

  III.   CONCLUSION

            Accordingly, for the reasons set forth herein,

            IT IS ORDERED as follows:

            (1)    Plaintiff’s Motion for Partial Summary Judgment regarding Plaintiff’s breach

  of contract claims against Defendants Highlands Hospital and Tug Valley (Counts I and

  II) (Doc. # 30) is GRANTED;

            (2)    Partial Judgment against Defendants Highlands Hospital and Tug Valley is

  entered in the amount of $1,199,863.17; and

            (3)    The Court will defer ruling on Defendants’ Motion for Partial Summary

  Judgment (Doc. # 41) pending Plaintiff’s submission of a Status Report not later than

  fourteen (14) days from the date of entry of this Memorandum Opinion and Order

  informing of Plaintiff’s intention to continue pursuing its remaining tort claims against the

  Defendants.




                                                 18
Case: 7:19-cv-00081-DLB-EBA Doc #: 51 Filed: 03/26/21 Page: 19 of 19 - Page ID#: 872




         This 26th day of March, 2021.




  J:\DATA\ORDERS\PikeCivil\2019\19-81 MOO P's Partial MSJ DE 30.docx




                                               19
